FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROGELIO GONZALEZ,                                No. 05-76074

               Petitioner,                        Agency No. A090-829-855

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rogelio Gonzalez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
judge’s decision denying him relief under former Immigration and Nationality Act

§ 212(c). We dismiss the petition for review.

       We lack jurisdiction to review the agency’s dispositive discretionary

decision to deny Gonzalez section 212(c) relief, and he does not raise a colorable

constitutional claim to overcome this jurisdictional bar. See 8 U.S.C.

§ 1252(a)(2)(B)(ii); Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.

2007) (“Discretionary decisions, including whether or not to grant § 212(c) relief,

are not reviewable.”).

       PETITION FOR REVIEW DISMISSED.




KS/Research                               2                                    05-76074